DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 12, and 15 are objected to because of the following informalities: In claims 1, 12, and 15, the preamble and body of the claim should be separated by appropriate punctuation mark.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cordero et al.(US 2012/0297945) in view of Chepenko et al. (SU 862109) and/or Albright (US 5,937,722).
Regarding claim 1, Cordero et al teaches a cutting device (figs.1-3,6) for cutting media (33) located in a media plane (plane of 11 fig.3), the cutting device comprising an upper support (16a figs.2,3,6) and a lower support (16b) arranged above and below the media plane (11 fig.3), wherein one of the upper support and the lower support (16a or 16b figs.3,2,6) is a master support and the other one of the upper and lower supports (16a or 16b figs.3,2,6) is a slave support, and further comprising a master cutting blade (16a) arranged in the master support, wherein when the upper and lower supports are engaged, the slave support follows movement of the master support (figs.2,3,6).
Cordero et al does not explicitly teaches a contact-free coupling device to engage and disengage the upper support and the lower support.
Chepenko et al teaches cutting device (fig.1) including use of a contact-free coupling device (fig.3) that engage and disengage upper support and lower support (col.3 lines 34-46; col 4 lines 24-39).

Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use contact free coupling device in the cutting device of Cordero et al based on the teachings of Chepenko et al and/or Albright to provide a reliable cutting device.  

Regarding claim 2, Cordero et al as modified by Chepenko et al and/or Albright further teaches wherein the coupling device comprises a magnet (42 fig.1;52,54 fig.2 of Albright; 25 figs.1,3, col.3 lines 34-46 of Chepenko et al).

Regarding claim 3, Cordero et al as modified by Chepenko et al and/or Albright further teaches further comprising a slave cutting blade arranged in the slave support (16b figs.3,2,6 of Cordero et al).

Regarding claim 9, Cordero et al as modified by Chepenko et al and/or Albright further teaches wherein the slave support (16b figs.3,2,6 of Cordero et al) is held against a surface of a media located in the media plane and is moved across the media plane by the master support (16a figs.3,2,6 of Cordero et al; fig.1,2 of Albright; figs.1,3 of Chepenko et al).

Regarding claim 10, Cordero et al as modified by Chepenko et al and/or Albright further teaches wherein the master support (16a figs.3,2,6 of Cordero et al) is an upper support and is associated with a drive system for moving the upper support across an upper surface of the media located in the media plane and the salve support (16b figs.3,2,6 of Cordero et al) is a lower support which, when engaged with the upper support moves across a lower surface of the media located in the media plane (figs.1-3, 6 of Cordero et al; fig.1,2 of Albright; figs.1,3 of Chepenko et al).

Regarding claim 11, Cordero et al as modified by Chepenko et al and/or Albright further teaches wherein the master cutting blade (16a figs.3, 2, 6 of Cordero et al) comprises a rotary blade.

Regarding claim 15, Cordero et al as modified by Chepenko et al and/or Albright further teaches a method of cutting media (figs.1-3 of Cordero et al; fig.1,2 of Albright; figs.1,3 of Chepenko et al) using an upper cutting blade (16a figs.3,2,6 of Cordero et al; 16 fig.1,2 of Albrightl) arranged in an upper support and a lower cutting blade or a lower support surface (16b figs.3,2,6 of Cordero et al; 27 fig.1,2 of Albrightl) arranged in a lower support, above and below a media cutting plane, the method comprising moving the upper support (16a figs.3,2,6 of Cordero et al; 16 fig.1,2 of Albrightl) to a pick-up position where the lower support is stored, engaging the upper and lower supports; moving the upper support (16a figs.3,2,6 of Cordero et al; 16 fig.1,2 of Albrightl) to a cutting position, with the lower support following the movement of the upper support; engaging the upper cutting blade and the lower cutting blade or lower .

Allowable Subject Matter
Claims 12-14 are allowed.
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENOK D LEGESSE/Primary Examiner, Art Unit 2853